Citation Nr: 0903725	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  08-08 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for hepatitis C.  



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1971, from November 1972 to November 1975, and from 
April 1985 to July 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision by the 
VA RO in Columbia, South Carolina.  

During the course of his appeal, the veteran was afforded a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge in December 2008.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  Hepatitis C was not present in service or shown for many 
years thereafter, and there is no competent evidence that it 
is otherwise related to service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in a letter dated July 2007, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran and 
the types of evidence that will be obtained by VA.  The claim 
was last adjudicated via a statement of the case in February 
2008.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and private and VA 
treatment records.  Also of record and considered in 
connection with the appeal is the veteran's hearing testimony 
and various written statements submitted by the veteran.  

VA did not provide the veteran with an examination in 
connection with his claim for service connection, and the 
Board finds that an examination is not necessary to decide 
the merits of that claim.  Under the VCAA, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability; the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A 
claimant must show more than a current disability to trigger 
the duty to assist; there also must be at least some 
probative suggestion of a causal connection between the 
disability and military service.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  Further, the evidence of this link, 
or nexus, must be competent, i.e., offered by someone with 
the necessary medical training and/or expertise to make this 
type of determination.  Id.

Admittedly, the threshold for the duty to provide an 
examination is rather low.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Here, however, the evidence of record is 
sufficient to decide the claim for service connection for 
hepatitis C.  While the veteran is competent to allege 
exposure to chemical agents in service, receiving an 
inoculation shot in service, and contracting a venereal 
disease in service, he is not competent to make a connection 
between his current hepatitis C and service.  The Board does 
not find that hepatitis C "may be associated with service," 
as the first documented evidence of such diagnosis was in 
1999-approximately 14 years following his discharge from his 
last period of service.  The veteran openly admits that he 
was not diagnosed with hepatitis C until 1999.  Thus, there 
is a lack of evidence of any continuity of symptomatology 
following his discharge from service.  For these reasons, the 
Board finds the veteran's hepatitis C may not be associated 
with his service.  Accordingly, the Board has determined that 
VA is not obliged to afford the veteran a VA examination in 
connection with this claim.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence, submitting evidence, and providing relevant 
testimony.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to the veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for hepatitis C.  Specifically, 
service medical records are negative for references to 
hepatitis C or any liver condition.  The first occurrence of 
hepatitis C was not noted in treatment records until 
approximately 14 years after the veteran was discharged from 
service.  Significantly, a private full blood chemistry 
result, dated in October 1999, provided the first evidence of 
a positive reading for hepatitis C surface antigen, of 
record.  This is strong evidence against a finding of any 
continuity of symptomatology and against his claim for 
service connection.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  

VA treatment records dated from January 2003 to February 2008 
show diagnoses of hepatitis C.  In addition to the medical 
evidence, the Board has considered the veteran's assertions, 
advanced in hearing testimony in December 2008 and written 
statements.  The veteran has alleged that he may have 
contracted hepatitis C from chemical agents in service, 
receiving an inoculation shot, or through sexual contact 
during service.  However, there is no competent and 
persuasive evidence of a nexus between the veteran's current 
hepatitis C and an event in service.  Various induction and 
separation examinations, dated from September 1971 to March 
1984, do not show any symptoms of or a diagnosis of hepatitis 
C. 

While acknowledging the veteran's belief that his hepatitis C 
is due to exposure to various chemicals, or due to sexual 
contact with someone who was hepatitis C positive, in 
service, it is well established that as a layperson, the 
veteran is not considered capable of opining as to the nature 
or etiology of his disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The Board notes that various VA treatment records show 
reports of prior heroine use.  Furthermore, during the 
veteran's December 2008 testimony, he admitted to using 
heroine, intravenously, on five separate occasions in the 
1970's.  The Board commends the veteran for his candor in 
admitting to any drug use at all, and does not find the 
veteran to be an abuser of heroine.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for entitlement to service connection for hepatitis C.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for hepatitis C is denied.  




_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


